 



Exhibit 10 (xxi)

AMENDMENT NO. 6
TO THE RETIREMENT BENEFIT PLAN
FOR ALFRED M. RANKIN, JR.
(As Amended and Restated Effective as of January 1, 1994)

     NACCO Industries, Inc. hereby adopts this Amendment No. 6 to the Retirement
Benefit Plan for Alfred M. Rankin, Jr. (As Amended and Restated Effective
January 1, 1994) (the “Plan”), to be effective as of January 1, 2004. Words used
herein with initial capital letters which are defined in the Plan are used
herein as so defined.

Section 1

     Section 3.4(a) of the Plan is hereby amended in its entirety to read as
follows:

     “(a) Definitions. For purposes of this Section, the following terms shall
have the following meanings:

     (i) “Earnings Before Interest After-Tax ” is defined as the sum of (A)
Consolidated Net Income for NACCO Industries, Inc. for the subject year before
Extraordinary Items and Cumulative Effect of Accounting Changes as defined by US
generally accepted accounting principles (“GAAP”) plus (B) After-Tax
Consolidated Interest Expense;

     (ii) “After Tax Consolidated Interest Expense” is defined as Consolidated
Interest Expense multiplied by (1 minus the Marginal Tax Rate). The Marginal Tax
Rate is defined as the tax rate applicable to an incremental amount of income.
The Marginal Tax Rate for NACCO Industries, Inc. is 38% for 2004;

     (iii) “Consolidated Interest Expense” is defined as Consolidated Interest
Expense as defined by US GAAP;

     (iv) “Total Capital Employed” is defined as the sum of (A) Average
Consolidated Shareholders’ Equity for NACCO Industries, Inc. as determined under
US GAAP) plus (B) Average Consolidated Debt as determined under US GAAP, each
determined at the beginning of the subject year and the end of each month of the
subject year and dividing by thirteen;

     (v) “Consolidated Debt” is defined as the consolidated debt incurred by
NACCO Industries, Inc. under revolving credit agreements, capital lease
obligations, current maturities of long-term debt and long-term debt;

     (vi) “NMHG Retail Adjustments” is defined as adjustments to Consolidated
Net Income before Extraordinary Items and Cumulative Effect of Accounting
Changes, Consolidated Interest Expense, Consolidated Shareholders’ Equity and
Consolidated Debt to exclude: the sum of (A) the results of the Retail Division
of NACCO Materials Handling Group, Inc. (“NMHG”) as determined under US GAAP
plus (B) the corresponding Consolidated Eliminations related to the inclusion of
NMHG’s Retail Division as determined under US GAAP, plus (C) the debt and
related interest expense recorded by NMHG related to loans to NMHG’s Retail
Division;

 



--------------------------------------------------------------------------------



 



     (vii) “HB/PS Adjustments” is defined as adjustments to Consolidated Net
Income to exclude the manufacturing change program and CPSC charges, if any;

     (viii) “Fixed Income Fund” shall mean the Stable Asset Fund under the
Profit Sharing Plan or any equivalent fixed income fund under such Plan that is
designed by the NACCO Industries, Inc. Retirement Funds Investment Committee as
the successor to the Stable Asset Fund; and

     (ix) ROTCE means NACCO Industries, Inc.’s consolidated Return on Total
Capital Employed (excluding NMHG Retail and HB/PS Adjustments) for the
applicable time period calculated as follows:

Earnings Before Interest After-Tax (after NMHG Retail Adjustments and HB/PS
Adjustments)

                                                                divided by
Total Capital Employed (after NMHG Retail Adjustments and HB/PS Adjustments)

ROTCE shall be determined at least annually by the Employer.”

     EXECUTED this 24th day of March, 2004.

              NACCO INDUSTRIES, INC.
 
       

  By:   /s/ Charles A. Bittenbender

       

  Title:   Vice President, General Counsel and Secretary

-2-